       Case 1:21-cv-00782-MAD-DJS Document 9 Filed 07/23/21 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

MOHAMMED SAYEED MAHMOOD,

                                      Plaintiff,
               -v-                                                         1:21-CV-782
                                                                            (MAD/DJS)
U.S. DEPARTMENT OF HOMELAND SECURITY,

                                      Defendant.


APPEARANCES:                                                 OF COUNSEL:

MOHAMMED SAYEED MAHMOOD
Plaintiff, Pro Se
Hyderabad, Telangana 500008
India

DANIEL J. STEWART
United States Magistrate Judge

                     REPORT-RECOMMENDATION and ORDER

       Pro se Plaintiff filed a Complaint in this action and filed a request to proceed in

forma pauperis on July 9, 2021. Dkt. Nos. 1 & 2. By separate Order, this Court granted

Plaintiff’s Application to Proceed IFP. Now, in accordance with 28 U.S.C. § 1915(e), the

Court will sua sponte review the sufficiency of the Complaint.

                                       I. DISCUSSION

                                 A. Pleading Requirements

       Section 1915(e) of Title 28 of the United States Code directs that, when a plaintiff

seeks to proceed in forma pauperis, “the court shall dismiss the case at any time if the

court determines that . . . the action or appeal (i) is frivolous or malicious; (ii) fails to state
       Case 1:21-cv-00782-MAD-DJS Document 9 Filed 07/23/21 Page 2 of 8




a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Thus, it is a court’s

responsibility to determine that a plaintiff may properly maintain his complaint before

permitting him to proceed further with his action.

       In reviewing a pro se complaint, this Court has a duty to show liberality toward

pro se litigants, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990), and should exercise

“extreme caution . . . in ordering sua sponte dismissal of a pro se complaint before the

adverse party has been served and both parties (but particularly the plaintiff) have had an

opportunity to respond.” Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (emphasis

in original) (citations omitted). Therefore, a court should not dismiss a complaint if the

plaintiff has stated “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556). Although the

court should construe the factual allegations in the light most favorable to the plaintiff,

“the tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions.” Id. “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. (citing Bell Atl.

Corp. v. Twombly, 550 U.S. at 555). “[W]here the well-pleaded facts do not permit the

                                             2
       Case 1:21-cv-00782-MAD-DJS Document 9 Filed 07/23/21 Page 3 of 8




court to infer more than the mere possibility of misconduct, the complaint has alleged –

but it has not ‘show[n]’–‘that the pleader is entitled to relief.’” Id. at 679 (quoting FED.

R. CIV. P. 8(a)(2)). A pleading that only “tenders naked assertions devoid of further

factual enhancement” will not suffice. Id. at 678 (further citing Bell Atl. Corp. v.

Twombly, 550 U.S. at 555, for the proposition that Federal Rule of Civil Procedure 8

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation”).

Allegations that “are so vague as to fail to give the defendants adequate notice of the

claims against them” are subject to dismissal. Sheehy v. Brown, 335 Fed. Appx. 102, 104

(2d Cir. 2009).

                  B. Allegations Contained in Plaintiff’s Complaint

       The substance of Plaintiff’s present Complaint is very similar to previous actions

he has brought against the United States Government, 1:20-CV-207 and 1:20-CV-409,

which have now been dismissed.

        In the present Complaint, Plaintiff, who currently resides in India, alleges that he

lived in the United States from 2000 through 2016, working for various employers in

various locations. Dkt. No. 1, Compl., p. 2. He alleges that Defendant has been targeting

him with radiation and electric currents, and has been brainwashing him and using mind

control techniques on him. Id. at pp. 2-3. Among other things, Plaintiff alleges that he

has been stalked, that his phone lines have been tapped, and that Defendant involved

Plaintiff in money transfer scams and caused him to submit fraudulent applications to

                                             3
       Case 1:21-cv-00782-MAD-DJS Document 9 Filed 07/23/21 Page 4 of 8




various U.S. government benefit programs. Id. at pp. 2-7. Plaintiff alleges that the

stalking and torture caused him to become disabled and to quit his employment and return

to India. Id. at p. 5. Plaintiff further alleges that Defendant has been collaborating with

Indian authorities to prevent him from obtaining employment in India, and intentionally

disapproved Plaintiff’s immigration documents without giving any reason. Id. at pp. 3 &

6. Plaintiff alleges that the above has caused him to develop a number of health issues,

to be demoted, to lose employment multiple times, and to lose immigration status. Id. at

pp. 5-7.

                           C. Analysis of Plaintiff’s Claims

       Plaintiff’s claims cannot be maintained because the Department of Homeland

Security is immune from suit as an agency of the United States based on the general

principle that “the doctrine of sovereign immunity ‘shields the Federal Government and

its agencies from suit,’ and divests the court of subject matter jurisdiction over claims

brought against them.” Rishar v. U.S. Gov., 2015 WL 5642918, at *2 (D. Vt. Sept. 23,

2015) (quoting F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994)); see also Williams v.

Immigration and Naturalization, 2020 WL 9264850, at *3 (N.D.N.Y. Sept. 25, 2020).

“Well-established principles of sovereign immunity bar suit against the United States

unless it consents to be sued, the existence of such consent being a prerequisite for

jurisdiction.” Pietrangelo v. U.S. Dist. Court Vermont, 223 Fed. Appx. 20, 21 (2d Cir.

2007) (citing United States v. Mitchell, 463 U.S. 206, 212 (1983)). “In any suit in which

                                            4
       Case 1:21-cv-00782-MAD-DJS Document 9 Filed 07/23/21 Page 5 of 8




the United States is a defendant, there must be a cause of action, subject matter

jurisdiction, and a waiver of sovereign immunity. The waiver of sovereign immunity is

a prerequisite to subject-matter jurisdiction.” Presidential Gardens Assocs. v. U.S. ex rel.

Sec’y of Hous. & Urban Dev., 175 F.3d 132, 139 (2d Cir. 1999). “Consent to suit ‘must

be unequivocally expressed in statutory text, and cannot simply be implied.’” Pietrangelo

v. U.S. Dist. Court Vermont, 223 Fed. Appx. at 21 (quoting Adeleke v. United States, 355

F.3d 144, 150 (2d Cir. 2004)). Plaintiff makes no contention that any waiver of this

immunity applies to the allegations set forth in the Complaint.

       While the Federal Tort Claims Act (“FTCA”) provides a limited waiver of

immunity from suit for tort claims, the Department of Homeland Security, as an agency

of the United States, is not a proper party for an FTCA suit, the only proper party for

which is the United States. McCracken v. Brookhaven Science Assocs. LLC, 376 Fed.

Appx. 138, 140 (2d Cir. 2010) (summary order) (“[T]he federal defendants were properly

dismissed for lack of subject matter jurisdiction, because the agencies were not subject to

suit under the Federal Tort Claims Act”); Page v. Oath Inc., 2018 WL 1406622, at *3

(S.D.N.Y. Mar. 20, 2018) (“A federal agency is not a proper defendant under the FTCA;

only the United States can be sued for claims within the law’s scope.”). Even if the

Complaint were against the proper party for an FTCA action, the Complaint fails to allege

compliance with the FTCA’s exhaustion requirements. See Hill v. United States, 2019

WL 5694016, at *5 (E.D.N.Y. Aug. 6, 2019); In re Agent Orange Prod. Liab. Litig., 818

                                             5
      Case 1:21-cv-00782-MAD-DJS Document 9 Filed 07/23/21 Page 6 of 8




F.2d 210, 214 (2d Cir. 1987) (“The burden is on the plaintiff to both plead and prove

compliance with the [FTCA’s] statutory requirements.”). “Accordingly, even if a pro se

plaintiff’s complaint can be liberally construed to state a claim under the FTCA . . . the

court does not have subject matter jurisdiction over the FTCA claim if [the] plaintiff has

neither pleaded that he filed an administrative claim within two years of the incident

giving rise to the action, nor that he exhausted an administrative tort claim prior to

initiating the instant action.” Moore v. Samuel S. Stratton Veterans Admin. Hosp., 2019

WL 251725, at *3 (N.D.N.Y. Jan. 17, 2019) (internal quotations omitted).

       “Ordinarily, a court should not dismiss a complaint filed by a pro se litigant

without granting leave to amend at least once ‘when a liberal reading of the complaint

gives any indication that a valid claim might be stated.’” Bruce v. Tompkins Cty. Dep’t

of Soc. Servs. ex rel. Kephart, 2015 WL 151029, at *4 (N.D.N.Y. Jan. 7, 2015) (quoting

Branum v. Clark, 927 F.2d 698, 704-05 (2d Cir. 1991)). Where, however, the grounds

for dismissal offer no basis for curing the defects in the pleading, leave to amend would

be futile. Kunz v. Brazill, 2015 WL 792096, at *3 (N.D.N.Y. Feb. 25, 2015). When the

basis for dismissal is a defendant’s entitlement to immunity, for example, the pleading

defects are “substantive rather than formal and [] leave to amend would be futile.”

Jackson v. Pfau, 523 Fed. Appx. 736, 737 (2d Cir. 2013). The defects outlined above




                                            6
        Case 1:21-cv-00782-MAD-DJS Document 9 Filed 07/23/21 Page 7 of 8




cannot be cured with better pleading. As such, the Court recommends that Plaintiff’s

Complaint be dismissed with prejudice. 1

                         II. PLAINTIFF’S REMAINING REQUESTS

        Plaintiff has also submitted a request to participate in electronic filing. Dkt. No.

3. At this time, because the Court is recommending that Plaintiff’s Complaint be

dismissed, Plaintiff’s Motion is denied. See Amato v. McGinty, 2017 WL 9487185, at

*11 (N.D.N.Y. June 6, 2017), report and recommendation adopted, 2017 WL 4083575

(N.D.N.Y. Sept. 15, 2017).

        Finally, Plaintiff has submitted a Motion Requesting Emergency Funds, requesting

that the Court arrange for or pay Plaintiff for Plaintiff’s urgent family and medical

expenses. Dkt. No. 4. In light of the Court’s recommendation that this action be

dismissed, and the Court’s inability to provide Plaintiff the relief he seeks, this request is

denied.

                                           III. CONCLUSION

        WHEREFORE, it is hereby

        RECOMMENDED, that Plaintiff’s Complaint (Dkt. No. 1) be DISMISSED with

prejudice; and it is

        ORDERED, that Plaintiff’s Motion to Participate in Electronic Filing (Dkt. No.

3) is DENIED; and it is further


1
  Plaintiff’s Motion Requesting Expedite[d] Hearing, Dkt. No. 5, which seeks an expedited hearing on his Complaint,
is denied as moot, as review of his Complaint is now being undertaken.
                                                        7
         Case 1:21-cv-00782-MAD-DJS Document 9 Filed 07/23/21 Page 8 of 8




         ORDERED, that Plaintiff’s Motion Requesting Emergency Funds (Dkt. No. 4) is

DENIED; and it is further

         ORDERED, that the Clerk of the Court serve a copy of this Report-

Recommendation and Order upon Plaintiff.

         Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) 2 days within

which to file written objections to the foregoing report. Such objections shall be filed

with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v.

Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs.,

892 F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).

Dated: July 23, 2021
       Albany, New York




2
  If you are proceeding pro se and are served with this Order by mail, three additional days will be added to the
fourteen-day period, meaning that you have seventeen days from the date the order was mailed to you to serve and
file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or legal
holiday, then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or legal holiday.
FED. R. CIV. P. 6(a)(1)(C).
                                                          8
